Citation Nr: 1609895	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-06 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to April 1981 and from November 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in October 2015; a transcript of that hearing is associated with the claims file.

The issues of service connection for bilateral hearing loss, heart, and left knee disorders, as well as the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran had at least elevated blood pressure readings in January 1982-although not a firm diagnosis of hypertension-within one year of discharge from military service in April 1981.

2.  By resolving all doubt in his favor, the evidence of record demonstrates that such elevated blood pressure readings were the initial manifestations of hypertension and that such symptomatology was chronic and continuous since that time, ultimately culminating in the Veteran's eventual diagnosis of hypertension.

3.  The evidence of record demonstrates that-and no evidence of record refutes this finding-the Veteran's March 2012 left parieto-temporal hemorrhagic stroke occurred as a result of his service-connected hypertension.  

4.  By resolving all doubt in his favor, the evidence demonstrates that the Veteran's tinnitus was incurred in, and has been chronic and continuous since discharge from, military service, where he was exposed to aircraft noise as an aircrew voice processing specialist.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria establishing service connection for residuals of a stroke as due to the Veteran's service-connected hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

3.  The criteria establishing service connection for tinnitus have been met.  38 U.S.C.A §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the hypertension, residuals of a stroke and tinnitus claims herein decided, as service connection is awarded as discussed below, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to those issues.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus or cardiovascular-renal disease to include hypertension become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service Connection for Hypertension

The Board has reviewed the Veteran's service treatment records for the period from 1975 through 1981; the Veteran's blood pressure readings during that period were generally normal and there was no diagnosis of any hypertension during that period of time.  

The Veteran, however, underwent a Reserve service examination in January 1982-within one year of his discharge from service-which demonstrated a blood pressure reading of 132/84.  A review of his other Reservist service treatment records demonstrates blood pressure readings of: 130/80 in July 1993; 134/68 in July 1994; 138/88 in July 1995; 130/80 in September 1999; 147/89 in April 2004; 135/90 in May 2005; and, 191/117 and 185/91 in April 2006.  It appears that the Veteran was finally diagnosed with hypertension in June 2008, at which time he was prescribed Lisinopril to control that disorder.  In an April 2012 Tricare record, it was noted that the Veteran was diagnosed with hypertension and that he had been prescribed Lisinopril, which was last filled in October 2008.

On appeal, particularly in his October 2015 hearing, the Veteran and his spouse specifically testified that prior to his stroke, the Veteran had never been diagnosed with hypertension and that he never took any blood pressure medication.  Rather, the Veteran testified that during his 1975 to 1981 period of service, he began taking aspirin to treat headaches and fatigue that he would have.  The Veteran and his spouse further testified that he would take aspirin with him wherever he would go after discharge from service in order to self-medicate his headaches and fatigue; the Veteran indicated that during that period of time he was in several high-stress overseas civilian positions with the Department of Defense.  He attributes this high stress to the development of his hypertension.

The Veteran filed his claim for hypertension in June 2012, approximately three months after he had a stroke.  He underwent a VA hypertensive examination in March 2013, at which time he was shown to be diagnosed with hypertension beginning in 2012.  In that examination, the examiner noted that the Veteran had a left parieto-temporal hemorrhagic stroke while sitting on a beach in the Middle East; he was transferred to Germany, where he was treated with mannitol for brain swelling and observation and labetalol drip for blood pressure control related to his stroke.  Eventually, he was returned to the Dallas VA Medical Center before being discharged home for recovery and rehabilitation.  The examiner noted that the Veteran was taking Amlodipine, Enalapril, Hydrochlorothiazide, Simvastatin, and Citalopram for treatment of his condition, including his hypertension.  On examination, the Veteran's blood pressure was recorded as 142/84, 146/87, and 153/82.  After examination, the examiner opined as follows:  

During his active service there was one noted episode of mild blood pressure elevation but the rest of his readings were within normal level.  The Veteran's hypertension is more likely than not related to his reserve period of service.  

The Veteran additionally submitted a private November 2013 examination by Dr. J.W.E.; Dr. J.W.E. noted that in July 2005, the Veteran underwent a stress echocardiography with the Department of Defense during his annual examination.  The results of that test revealed that the Veteran's blood pressure at Stage 1 was 194/92 and at Stage 2 was 240/90.  Dr. J.W.E. indicated that the medical records he reviewed indicated that the Veteran was prescribed hypertensive medication in June 2008, although the Veteran and his spouse stated that he had never been prescribed blood pressure medications.  The Veteran was diagnosed with hypertension.  Dr. J.W.E. opined as follows:

[The Veteran] obviously had hypertension while in active duty in the Air Force.  It is unfortunate that he was not treated for his hypertension during his many annual physicals, which many indicated that he had high blood pressure.  Based on his [July 2005] echocardiogram, I am not assessing any disability for hypertensive cardiovascular disease.  If a repeat echocardiogram shows ventricular dilatation, then he will have a . . . disability.

Based on the foregoing evidence, the Board finds that service connection for hypertension is warranted.  Initially, the Board concedes that the Veteran has a current diagnosis of hypertension, and therefore, the first element of service connection has been met.  

Next, the Board finds that the Veteran was not diagnosed with hypertension during his 1975 to 1981 period of military service, nor is there any evidence of a diagnosis of that condition within one year of discharge from that period of service.  Thus, the Board cannot find that service connection is warranted on a presumptive basis in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

While the Board acknowledges Dr. J.W.E.'s opinion that the Veteran was diagnosed during his active duty service, Dr. J.W.E. appears to be confused as to the term "active duty."  The Veteran is only shown to have two periods of active duty service at this time, as per his noted Forms DD-214; those periods are from July 1975 to April 1981 and November 2008 to March 2009, otherwise it would appear that the Veteran was in the Air Force Reserves wherein he most likely served several periods of active duty for training or inactive duty for training (ACUTRA or INACDUTRA), which have their own distinct regulations respecting service connection.  

Needless to say that the Board cannot find that the Veteran was diagnosed with hypertension during a period of active service in this case, even if the Board were to concede diagnosis in July 2005 or later in June 2008 or March 2012.  However, the Board does not find this fatal to the Veteran's claim.  

Rather, the Board notes that-and the March 2013 examiner concedes that-the Veteran's service treatment records demonstrate at least one elevated blood pressure reading either during service or within one year of discharge therefrom.  The Veteran and his spouse have competently and credibly testified that he continued to suffer from apparent hypertensive symptoms, such as headaches and fatigue, and elevated blood pressure readings continuously since his discharge from service in 1981.  The Veteran's reserve treatment records confirm the chronicity and continuity of elevated blood pressure readings since at least January 1982, which is within one year of his discharge from service in April 1981.  The Veteran was eventually diagnosed with hypertension; whether such diagnosis was in July 2005, June 2008, or in March 2012 following his stroke is of no consequence.  

In short, as the Veteran's initial manifestations of his elevated blood pressure are demonstrated as beginning within one year of his discharge from service and have been chronic and continuous since that period of time, the Board resolves all doubt in the Veteran's favor and finds that the evidence of record demonstrates that his hypertension was incurred during military service.  See 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a); Walker, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Residuals of a Stroke

The Veteran's treatment records demonstrate that the Veteran's left parieto-temporal hemorrhagic stroke occurred on March 24, 2012, while the Veteran was working as a linguist for a private company in Abu Dhabi; as the Veteran was not in military service in any capacity in March 2012, the Board cannot find that there is any direct service connection in this case.  In any event, the Veteran's contentions are not that his stroke occurred during military service, but rather that his stroke occurred as a result of his service-connected hypertension.  The Board awarded service connection for hypertension, as discussed above.  Accordingly, the Board concedes both that he has residuals of a stroke and is service connected for hypertension.  The first two elements of secondary service connection have therefore been met.  

Respecting the nexus element, the March 2013 VA examiner opined that:

As best as can be determined the Veteran's stroke is at least as likely as not related or proximate to or the result of the Veteran's hypertension.  His blood pressure was elevated requiring vasopressor agents to control it at the time of his hospitalization in the Middle East and he is on oral agents to control his blood pressure.  

Additionally, Dr. J.W.E. gave the following medical history and opinion in November 2013:

While in Abu Dhabi working for . . . a private company, [the Veteran] suffered a left parietotemporal hemorrhagic stroke. . . . [The Veteran's wife] had to go over and get him.  While in Abu Dhabi, the physician [asked her], "Why did this man not have medicine for high blood pressure?"  [The Veteran's wife] states she brought his military records and the Abu Dhabi physician went through the records to see several times and pointed out the episodes of high blood pressure. . . . In my opinion, it is more likely than not that his hypertension, which was pre-existing the hemorrhagic stroke [in March 2012], contributed and caused the actual stroke.  The higher blood pressure caused the blood vessels to break and bleed into the brain.  About 80% of strokes are caused by atherosclerosis or hardening of the arteries.  The type of stroke [the Veteran] had was bleeding in the brain, which is an acute injury where the blood vessel breaks.  The high blood pressure, more likely than not, caused the actual breaking of the blood vessel wall and the bleeding into the brain [in March 2012].  

Based on the foregoing evidence, the Board cannot find that there is any evidence of record to refute that the Veteran's hypertension caused his left parieto-temporal hemorrhagic stroke that occurred in March 2012.  Accordingly, the Board must find that the evidence of record demonstrates that the Veteran's residuals of a stroke were caused by his service-connected hypertension; service connection for residuals of a stroke is therefore warranted based on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Tinnitus

The Veteran's service treatment records are silent for any indication of any tinnitus or ringing in the ears during his periods of military service.  The Veteran's Forms DD-214, however, indicate that his military occupational specialties (MOS's) were defense attaché and aircrew voice processing specialist (e.g., cryptographer).  

During his October 2015 hearing, the Veteran reported that he currently suffers from ringing in the ears.  Moreover, he reported that the ringing in his ears began shortly after he began flying in aircraft as a cryptographer in approximately 1977.  He stated that since that time he has suffered from ringing in the ears.  

The Veteran underwent a VA audiological examination in March 2013, at which time the examiner indicated that the Veteran did not have a diagnosis of tinnitus.  The examiner further opined as follows:  

[The] Veteran has had a stroke and was unable to give much verbal information in his personal interview.  He could not report if he currently has tinnitus.  All audiograms found in the service treatment records reveal hearing within normal limits with no threshold shifts.  [The] Veteran's present hearing is within normal limits as well.  There were no reports of tinnitus found in the service treatment records.  Military noise exposure from aircraft engines.  If [the] Veteran presently has tinnitus, it is less likely than not caused by military noise exposure.  

The Veteran additionally submitted a private November 2013 examination by Dr. J.W.E.; in that examination report, Dr. J.W.E. stated that he reviewed audiograms that revealed a higher frequency hearing loss and that the Veteran was around loud noise and was in airplanes frequently while in the Air Force.  Dr. J.W.E. diagnosed the Veteran with "possible noise induced tinnitus" and opined as follows:

While in the Air Force, he was around the loud noises of airplanes.  The noise level was so high that a normal conversation could not be carried on. . . . At this time, he denies any tinnitus or ringing in his ears.  However, he had a severe hemorrhagic stroke on [March 24, 2012].  He may have had tinnitus before [that date] and is not able to remember.  Therefore, since he not able to remember if he had any ringing in his ears before [his stroke], I am not rating him for any noise-induced tinnitus.  

Based on the foregoing evidence, the Board finds that service connection for tinnitus is warranted.  Specifically, the Board finds that the Veteran is currently diagnosed with tinnitus, as tinnitus is a disorder capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, the Board additionally concedes that the Veteran has in-service noise exposure, as a cryptographer.  The first two elements of service connection are therefore met in this case.  

While the Board acknowledges the VA examiner's negative opinion "if the Veteran presently ha[d] tinnitus," the examiner does not address any continuity of symptomatology evidence that the Veteran subsequently attested to in his October 2015 Board hearing.  Likewise, the examiner does not explain why the Veteran's noise exposure in service would not be the cause of any present tinnitus.  The Board finds the Veteran's lay evidence to be highly competent and more significantly incredibly credible and probative regarding his history of tinnitus.  Moreover, the Veteran's ability to recall history as a result of the proximity of his stroke during both his VA and private examinations was noted to be impaired; the Veteran's memory and testimony in October 2015 is found by the Board to be more probative in light of its attenuation subsequent to the Veteran's stroke.  

Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted based on the evidence of record in this case at this time, particularly the Veteran's highly competent and incredibly credible and probative lay statements respecting onset of tinnitus during service and its continuity since that time.  See 38 C.F.R. §§ 3.102, 3.303(b); Walker, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for hypertension is granted.  

Service connection for residuals of a stroke as secondary to hypertension is granted.

Service connection for tinnitus is granted.  


REMAND

Respecting the Veteran's claimed left knee disability, the service treatment records demonstrates that the Veteran sprained his left knee in July 1975 while playing soccer, although it appears to have resolved prior to his discharge from service.  The Veteran underwent a VA examination of his left knee in March 2013, at which time the examiner noted that there was no left knee disorder found at that time, although no x-rays were taken.  The Veteran submitted a private November 2013 examination from Dr. J.W.E., which indicated that the Veteran was diagnosed with traumatic arthritis of the left knee with laxity and neuralgia; Dr. J.W.E. related that disorder to the Veteran's in-service soccer injury.  Again, it does not appear that Dr. J.W.E. obtained any x-rays of the Veteran's left knee.  Furthermore, Dr. J.W.E.'s left knee findings on examination are extremely disparate with the findings found by the VA examiner only 8 months prior.  

In light of these extremely disparate findings and the diagnosis of arthritis without the benefit of any x-ray evidence to confirm that diagnosis, the Board finds that a remand is necessary in order to afford the Veteran another VA examination of his left knee in order to address what his current diagnosis is and whether such is related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Likewise, the Board notes that the Veteran has claimed a heart disorder as related to military service; it is unclear whether the Veteran's heart condition was in fact his hypertension or whether there was another heart disorder being claimed.  As the Veteran is now service-connected for his hypertension and no heart examination has been provided to him, the Board finds that claim must be remanded in order for a VA examination to be obtained respecting his claimed heart disorder, and if present, whether it is related to service or his service-connected hypertension.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the bilateral hearing loss claim, the Veteran underwent an audiological examination in March 2013, at which time the audiometric data did not demonstrate a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  In light of the time period since that last examination, and in light of the remand of the other issues, the Board finds that the Veteran's bilateral hearing loss claim should be remanded at this time in order to obtain another VA audiological examination to determine whether his claimed hearing loss meets the definition of a hearing loss disability for VA purposes at this time and if so whether such is related to his military service.  See Barr, supra; see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, regarding the Veteran's TDIU claim, in light of the Board's award of service connection for hypertension, residuals of a stroke, and tinnitus in this decision and the need for the AOJ to evaluate those disabilities, the Board finds that a decision of the TDIU claim at this time would be premature; that claim is therefore remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any VA, Tricare, or private treatment that he may have had for his left knee, heart, and hearing loss disabilities, which is not already of record, including any ongoing treatment from Dr. A.G.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination with an audiologist in order to determine whether any demonstrated bilateral hearing impairment is related to military service or service-connected tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  

The examination report should also discuss the Veteran's complaints of hearing loss and tinnitus and their impact on his activities of daily living and occupational functioning.  

Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing.  38 C.F.R. § 3.385 (2015).  For any hearing impairment identified in accordance with § 3.385, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any conceded noise exposure.  

The examiner must take as conclusive fact that the Veteran has conceded acoustical trauma as a result of his military service; the examiner should also take as conclusive fact that the Veteran has already been service connected for his tinnitus as a result of that in-service acoustical trauma.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset, as well as the lay statements from his spouse in the claims file.  

Then, the examiner must also opine whether the Veteran's bilateral hearing impairments was more likely, less likely, or at least as likely as not (a) caused by; or, (b) aggravated (e.g., permanently worsened beyond the normal progression of the disease) by his service-connected tinnitus.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any heart disorder and whether such is related to military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state any heart disorders found.  If no heart disorder other than hypertension is found, the examiner should so state explicitly in the examination report and provide an explanation for that finding.

Then, the examiner should then opine as to whether his heart disorders, if any exist, more likely, less likely, or at least as likely as not (50 percent or greater probability) began during, was manifested within one year of discharge from, or is otherwise the result of his military service.  

Finally, the examiner must also opine whether any heart disorder found was more likely, less likely, or at least as likely as not (a) caused by; or, (b) aggravated (e.g., permanently worsened beyond the normal progression of the disease) by his service-connected hypertension, residuals of a stroke, or any combined effects of those two disabilities.  

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service.  The examiner should discuss the need for obtaining a 2005 nuclear stress test and the results of that test, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination to determine whether his left knee disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all left knee disorders found, to include any arthritic conditions thereof.  

The examiner should specifically discuss the findings respecting the presence of any left knee disorders found in the March 2013 VA examination and Dr. J.W.E.'s November 2013 examination.  The examiner should address the veracity of the arthritic diagnosis by Dr. J.W.E. based on his/her examination of the Veteran and review of the claims file, as well as the x-rays obtained during this examination.  

Then, if any left knee disorder is diagnosed, the examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include his noted left knee injury while playing soccer in July 1975.

The examiner should discuss the Veteran's lay statements regarding injury in service, as well as his contentions and lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss Dr. J.W.E.'s findings and conclusions regarding etiology of any left knee disorders present found in that November 2013 examination report.  

The examiner should also address the March 2013 VA examination, as well as any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, heart and left knee disorders, as well as entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


